DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (figures 5-8, claims 1-5 and 20) in the reply filed on 06/22/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi U.S. Patent Publication No. 2017/0046004 (hereinafter Choi) in view of Yoon et al. U.S. Patent Publication No. 2014/0159804 (hereinafter Yoon).
Consider claim 1, Choi teaches an organic light emitting diode (OLED) display system (Figure 3, 300a and OLED), comprising: a display panel including a plurality of pixels (plurality of OLEDs); a driving circuit connected to the plurality of pixels through a plurality of scan line sets and a plurality of data lines [0062], the driving circuit configured to provide a plurality of scan signals to the display panel and provide data voltages to the data lines [0062-0063]; a voltage generator configured to generate a negative voltage based on a first driving voltage having a positive level and on a second driving voltage having a negative level (Figure 3, 361-364. [0077], ELVSS has negative voltage level. [0076-0077], first internal power ELVDD0 and second internal power ELVSS0. [0009], first internal power having a positive voltage level and a second internal power having a negative voltage level. Thus, voltage generator 361-364 generate ELVSS based on ELVSS0 and ELVDD0), the voltage generator configured to provide the negative voltage to the driving circuit (Figure 3, ELVSS to the display panel which is connected to DDI and DT); and a power management application circuit including a power management integrated circuit (PMIC) (Figure 3, PMIC) and an additional circuit that is distinct from the PMIC and disposed externally to the PMIC (Figure 3, D1-D4, C1-C8), the PMIC configured to apply a high power supply voltage and a low power supply voltage to the display panel (Figure 3, ELVDD0 and ELVSS0), and generate the first driving voltage based on a battery voltage (Figure 3, ELVDD0 based on battery 370), the additional circuit configured to generate the second driving voltage based on the battery voltage (Figure 3, input of LDO2 is based on D2 and C3 and battery 370).
Choi does not appear to specifically disclose  the driving circuit is configured to generate at least one of the plurality of scan signals based on the negative voltage.
However, in a related field of endeavor, Yoon teaches an charge pump in abstract and further teaches the driving circuit is configured to generate at least one of the plurality of scan signals based on the negative voltage (Figure 12 and [0103], provide the gate voltage to the gate line of the display unit 200. In this case, the third output voltage Vout3 (see FIG. 8) provided to the gate driver 220 from the hybrid charge pump 10 may be, e.g., a negative voltage).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to generate gate signal based on negative voltage as taught by Yoon with the benefit that the gate driver 220 may receive a desired (or alternatively, a predetermined) voltage from the power management integrated circuit 100, convert the received voltage into a required gate voltage, and provide the gate voltage to the data line of the display unit 200 as suggested by Yoon in [0103]. In addition, it is possible to manufacture a display device having a small size and with improved reliability as suggested in [0104].

Consider claim 2, Choi and Yoon teach all the limitations of claim 1. 
Choi does not appear to specifically disclose the additional circuit includes: a first capacitor coupled between a first node and a second node, the first node being coupled to an inductor to store the battery voltage; a first diode coupled between the second node and a ground voltage; a second diode coupled between the second node and a third node to receive the second driving voltage; and a second capacitor coupled between the third node and a fourth node connected to the ground voltage.
However, Yoon teaches a charge pump 10 in figure 9 and further teaches the additional circuit includes: a first capacitor coupled between a first node and a second node (Figure 9, Cp1), the first node being coupled to an inductor to store the battery voltage (Figure 9, L1 and Vsupply. [0108], PMIC receives a voltage from a battery); a first diode coupled between the second node and a ground voltage (Figure 9, D1 and ground); a second diode coupled between the second node and a third node to receive the second driving voltage (Figure 9, D2 and OUT); and a second capacitor coupled between the third node and a fourth node connected to the ground voltage (Figure 9, Co3, OUT and ground).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a hybrid charge pump as shown in figures 1 and 9 by Yoon with the benefit that the hybrid charge pump 10 according to example embodiments may be configured to mitigate the over shoot or under shoot present in the switching pulse by reducing a magnitude of the input pulse, thus improving the reliability of the system as suggested in [0043].

Consider claim 3, Choi and Yoon teach all the limitations of claim 2. In addition, Yoon teaches wherein: the first diode includes an anode coupled to the second node and a cathode coupled to the ground voltage (Figures 1 and 9, anode and cathode of D1. See also ground connected to cathode); and the second diode includes an anode coupled to the third node and a cathode coupled to the second node (Figures 1 and 9, anode and cathode of D2. See also OUT connected to anode).

Consider claim 4, Choi and Yoon teach all the limitations of claim 2. In addition, Yoon teaches wherein a first voltage based on the battery voltage is charged in the first capacitor when a first current path is formed from the first node to the ground voltage via the first capacitor and the first diode (Figure 4, see current flowing through Cp1, D1 and ground), and wherein a second voltage based on negative charges for maintaining potential with the first voltage is charged in the second capacitor when a second current path is formed from the third node to the first capacitor via the second diode after the first capacitor is charged with the first voltage (Figure 5, see current flowing is formed from -Co3 to Cp1 via D2 after figure 4. [0061], negative charges for maintaining a potential difference from the charges charged in the multifunctional charge storage element Cp1 are charged in the third output charge storage element Co3).

Consider claim 5, Choi and Yoon teach all the limitations of claim 4. In addition, Yoon teaches the additional circuit is configured to provide the second driving voltage having the negative level corresponding to a level of the second voltage at the second node ([0061], negative level are charged in Co3) when the first current path is formed again (Figure 6 shows that B (first current path in figure 4) is formed after C. So, when first current path is formed again, OUT has a negative level).

Consider claim 20, Choi teaches an organic light emitting diode (OLED) display system (Figure 3, 300a and OLED), comprising: a display panel including a plurality of pixels (plurality of OLEDs; a driving circuit connected to the plurality of pixels through a plurality of scan line sets and a plurality of data lines [0062], the driving circuit configured to provide a plurality of scan signals to the display panel and configured to provide data voltages to the data lines [0062-0063]; a voltage generator configured to generate a negative voltage based on a first driving voltage having a positive level and a second driving voltage having a negative level (Figure 3, 361-364. [0077], ELVSS has negative voltage level. [0076-0077], first internal power ELVDD0 and second internal power ELVSS0. [0009], first internal power having a positive voltage level and a second internal power having a negative voltage level. Thus, voltage generator 361-364 generate ELVSS based on ELVSS0 and ELVDD0), and configured to provide the negative voltage to the driving circuit (Figure 3, ELVSS to the display panel which is connected to DDI and DT); and a power management application circuit including power management application circuit (PMIC) (Figure 3, PMIC) and an additional circuit distinct from the PMIC and disposed externally to the PMIC, (Figure 3, D1-D4, C1-C8) the PMIC configured to apply a high power supply voltage and a low power supply voltage to the display panel (Figure 3, ELVDD0 and ELVSS0)and configured to generate the first driving voltage based on a battery voltage (Figure 3, ELVDD0 based on battery 370), the additional circuit configured to generate the second driving voltage based on the battery voltage (Figure 3, input of LDO2 is based on D2 and C3 and battery 370).
Choi does not appear to specifically disclose the driving circuit is configured to generate at least one of the plurality of scan signals based on the negative voltage, and wherein the additional circuit includes: a first capacitor coupled between a first node and a second node, the first node being coupled to an inductor to store the battery voltage; a first diode coupled between the second node and a ground voltage; a second diode coupled between the second node and a third node to receive the second driving voltage; and a second capacitor coupled between the third node and a fourth node connected to the ground voltage. 
However, Yoon teaches the driving circuit is configured to generate at least one of the plurality of scan signals based on the negative voltage (Figure 12 and [0103], provide the gate voltage to the gate line of the display unit 200. In this case, the third output voltage Vout3 (see FIG. 8) provided to the gate driver 220 from the hybrid charge pump 10 may be, e.g., a negative voltage), and wherein the additional circuit includes: a first capacitor coupled between a first node and a second node (Figure 9, Cp1), the first node being coupled to an inductor to store the battery voltage (Figure 9, L1 and Vsupply. [0108], PMIC receives a voltage from a battery); a first diode coupled between the second node and a ground voltage (Figure 9, D1 and ground); a second diode coupled between the second node and a third node to receive the second driving voltage (Figure 9, D2 and OUT); and a second capacitor coupled between the third node and a fourth node connected to the ground voltage (Figure 9, Co3, OUT and ground).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to generate gate signal based on negative voltage as taught by Yoon with the benefit that the gate driver 220 may receive a desired (or alternatively, a predetermined) voltage from the power management integrated circuit 100, convert the received voltage into a required gate voltage, and provide the gate voltage to the data line of the display unit 200 as suggested by Yoon in [0103]. In addition, it is possible to manufacture a display device having a small size and with improved reliability as suggested in [0104]. Furthermore, a hybrid charge pump 10 as shown in figures 1 and 9 may be configured to mitigate the over shoot or under shoot present in the switching pulse by reducing a magnitude of the input pulse, thus improving the reliability of the system as suggested in [0043].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morii et al. U.S. Patent Publication No. 2012/0223926 teaches a power supply circuit with a negative power supply voltage AVDDM comprising inductor L1, capacitor C2, diode D3 and diode D4 as shown in figure 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621